Case: 15-11078    Date Filed: 09/04/2015   Page: 1 of 2


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-11078
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 5:14-cr-00020-RS-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

TAVARES LEMOND GAINER,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                               (September 4, 2015)

Before HULL, ROSENBAUM and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Richard M. Summa, appointed counsel for Tavares Gainer in this appeal, has

moved to withdraw from further representation of the appellant and filed a brief
              Case: 15-11078    Date Filed: 09/04/2015   Page: 2 of 2


pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Gainer’s conviction and sentence are

AFFIRMED.




                                         2